

117 HR 5010 IH: Fire Information and Reaction Enhancement Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5010IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Garcia of California (for himself, Mrs. Kim of California, Ms. Brownley, and Ms. Chu) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Administrator of the National Oceanic and Atmospheric Administration to maintain a program that improves wildfire forecasting and detection, and for other purposes.1.Short titleThis Act may be cited as the Fire Information and Reaction Enhancement Act or the FIRE Act.2.Wildfire forecasting and detection(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration, in collaboration with the United States weather industry and such academic entities as the Administrator considers appropriate, shall establish and maintain a program within such Administration to improve wildfire forecasting and detection.(b)GoalsThe goals of the program maintained under subsection (a) shall be to develop and extend accurate wildfire forecasts and warnings in order to reduce loss of life, injury, property, and damage to the economy, with a focus on—(1)improving the prediction of intensification and spread of wildfires;(2)improving the forecast and communication of smoke dispersion from wildfires;(3)improving information dissemination and risk communication to create more effective watch and warning products; and(4)improving the early detection of wildfires to contain their growth and mitigate damages.(c)ElementsIn order to meet the goals outlined in subsection (b), the Administrator is authorized to conduct development, testing, and deployment activities related to—(1)advanced satellite detection products;(2)grid-based assessments and outlooks of fuel moisture and danger levels;(3)coupled atmosphere and fire modeling systems;(4)systems to link climate predictions to achievable land management decisions; and(5)improved spatial and temporal resolution observations in high latitudes.(d)Construction authorization(1)In generalNot later than 180 days after the enactment of this Act, the Assistant Administrator for the Office of Oceanic and Atmospheric Research shall establish a program to create one or more weather research testbeds, in partnership with industry and academic partners, to develop improved detection of and forecast capabilities for wildfire events and their impacts.(2)ResourcesIn carrying out the program under paragraph (1), the Assistant Administrator may not take resources for such testbeds from the National Oceanic and Atmospheric Administration cooperative institutes in existence as of the date of enactment of this Act.(e)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for fiscal year 2022 to carry out the program under subsection (d).